Exhibit 10.2

 

--------------------------------------------------------------------------------

 

TAX ALLOCATION AGREEMENT

 

by and among

 

LANE INDUSTRIES, INC.,

 

GENERAL BINDING CORPORATION,

 

and

 

ACCO WORLD CORPORATION

 

--------------------------------------------------------------------------------

 

August 16, 2005

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

  DEFINITIONS    2    

Section 1.01

  General    2    

Section 1.02

  Schedules, etc    8

ARTICLE II

  TERMINATION OF RIGHTS AND OBLIGATIONS UNDER THE PRIOR TAX ALLOCATION
AGREEMENTS    8    

Section 2.01

  Termination of Rights and Obligations Under the Prior Tax Allocation
Agreements    8

ARTICLE III

  FILING OF TAX RETURNS; REMITTANCE OF TAXES; REFUNDS    8    

Section 3.01

  Preparation of Tax Returns    8    

Section 3.02

  Remittance of Taxes    10    

Section 3.03

  Tax Refunds and Carrybacks    11    

Section 3.04

  Allocation of Taxes    13

ARTICLE IV

  TAX INDEMNIFICATION; TAX CONTESTS    14    

Section 4.01

  Indemnification    14    

Section 4.02

  Notice of Indemnity    15    

Section 4.03

  Payments    15    

Section 4.04

  Tax Contests    16    

Section 4.05

  Change in Law    17    

Section 4.06

  Interest Charge for Late Payments    17

ARTICLE V

  LOSSES; AMT CREDITS    17    

Section 5.01

  Net Operating Losses – Pre-2005    17    

Section 5.02

  2005 Tax Savings; Net Operating Losses – 2005    18    

Section 5.03

  AMT Credit Carryforwards    18    

Section 5.04

  Recomputed Payments    19    

Section 5.05

  Verification    19

ARTICLE VI

  COOPERATION AND EXCHANGE OF INFORMATION    19    

Section 6.01

  Inconsistent Actions    19    

Section 6.02

  Cooperation and Exchange of Information    19    

Section 6.03

  Tax Records.    20

ARTICLE VII

  MISCELLANEOUS    21    

Section 7.01

  Entire Agreement; Construction    21    

Section 7.02

  Effectiveness    21    

Section 7.03

  Survival of Agreements    21    

Section 7.04

  ACCO    22

 

 



--------------------------------------------------------------------------------

   

Section 7.05

   Governing Law    22    

Section 7.06

   Notices.    22    

Section 7.07

   Consent to Jurisdiction    23    

Section 7.08

   Amendments    24    

Section 7.09

   Assignment    24    

Section 7.10

   Captions; Currency    24    

Section 7.11

   Severability    24    

Section 7.12

   Parties in Interest    25    

Section 7.13

   Schedules    25    

Section 7.14

   Waivers; Remedies    25    

Section 7.15

   Counterparts    25    

Section 7.16

   Performance    25    

Section 7.17

   Interpretation    25

 

EXHIBIT A – Prior Tax Allocation Agreements Side Agreement

 

 

ii



--------------------------------------------------------------------------------

TAX ALLOCATION AGREEMENT

 

TAX ALLOCATION AGREEMENT (this “Agreement”) dated as of August 16, 2005, by and
between LANE INDUSTRIES, INC., a Delaware corporation (“Lane”), GENERAL BINDING
CORPORATION, a Delaware corporation and a majority owned subsidiary of Lane
(“GBC”), and, solely for purposes of Sections 7.04 and 7.05, ACCO WORLD
CORPORATION, a Delaware corporation (“ACCO”).

 

WHEREAS, the Boards of Directors of FORTUNE BRANDS, INC., a Delaware corporation
(“Fortune”), ACCO, a wholly-owned subsidiary of Fortune, GBC and GEMINI
ACQUISITION SUB, INC. a Delaware corporation and a wholly-owned subsidiary of
ACCO (“Acquisition Sub”), have approved an agreement and plan of merger (the
“Merger Agreement”) pursuant to which ACCO, Acquisition Sub and GBC will enter
into a merger transaction in order to advance the long-term strategic business
interests of Freedom, ACCO, GBC and Acquisition Sub;

 

WHEREAS, the Boards of Directors of Freedom, ACCO, GBC and Acquisition Sub have
determined to consummate such merger transaction by means of a business
combination transaction in which Acquisition Sub will merge with and into GBC
(the “Merger”), with GBC being the surviving corporation;

 

WHEREAS, the parties to this Agreement intend that the Merger qualify under
Section 368 of the Code (as defined herein) as a reorganization and that the
Merger Agreement shall constitute a “plan of reorganization” for purposes of
Sections 354, 368 and 361 of the Code;

 

WHEREAS, (i) Lane, GBC and others entered into that certain Tax Allocation
Agreement dated June 1, 1978, as amended, relating to U.S. federal income taxes
(the “1978 Agreement”), (ii) Lane and GBC entered into that certain agreement
dated January 1, 1991 (amending the 1978 agreement to provide for the allocation
of foreign tax credits) (the “1991 Agreement”) and that certain letter agreement
dated May 8, 2003 (providing for the allocation of the consolidated alternative
minimum tax for the tax year ended December 31, 1997) (the “CAMT Agreement”),
and (iii) Lane, GBC and others entered into that certain State Tax Allocation
Agreement dated May 31, 1985 (the “State Agreement” and, together with the 1978
Agreement, the 1991 Agreement and the CAMT Agreement, the “Prior Tax Allocation
Agreements”), and;

 

WHEREAS, effective as of the Merger Date (as defined herein), Lane, GBC and the
other parties thereto wish to terminate their rights and obligations under the
Prior Tax Allocation Agreements, and Lane and GBC wish to enter into a new
agreement to provide for and agree upon the allocation between the Lane Entities
(as defined herein) and the GBC Entities (as defined herein) of all
responsibilities, liabilities and benefits relating to or affecting Taxes (as
defined herein) paid or payable by either of them for all taxable periods,
whether beginning before, on or after the Merger Date.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the respective
agreements contained in this Agreement, the parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 General. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). Any capitalized term not
otherwise defined in this Agreement shall have the meaning ascribed to it in the
Merger Agreement.

 

“1999 Audit” shall have the meaning set forth in Section 4.01(a).

 

“2005 Combined Group Hypothetical Tax Liability” shall mean, the Combined Group
Tax Liability for the 2005 taxable year; provided, however, that (i) in no event
shall any NOL carryover items from any prior taxable year be taken into account
in computing 2005 Combined Group Hypothetical Tax Liability (it being understood
that, for the avoidance of doubt, any net capital losses that may be carried
forward to 2005 shall be taken into account and treated as if realized in 2005),
and (ii) any item of loss, deduction or credit shall be taken into account only
to the extent that such item is taken into account in computing Combined Group
Tax Liability for the 2005 taxable year.

 

“2005 Subgroup Hypothetical Taxable Income” (and “2005 Subgroup Hypothetical
Taxable Loss”) shall mean, with respect to a Subgroup, and with respect to its
taxable year ending on the Merger Date (in the case of the GBC Subgroup) or with
respect to its 2005 taxable year (in the case of the Lane Subgroup), the U.S.
federal taxable income (or loss) determined for such Subgroup in computing the
2005 Subgroup Hypothetical Tax Liability for such Subgroup for such taxable
year.

 

“2005 Subgroup Hypothetical Tax Liability” shall mean with respect to a
Subgroup, and with respect to its taxable year ending on the Merger Date (in the
case of the GBC Subgroup) or with respect to its 2005 taxable year (in the case
of the Lane Subgroup), the Tax liability of a Subgroup computed as if the
members of such Subgroup filed a consolidated, combined or unitary Tax Return
for such year without regard to items of income, gain, loss, deduction or credit
of the members of the other Subgroup for such year; provided, however, that NOL
carryover items (including Pre-2005 Subgroup NOLs) shall not be taken into
account (it being understood that, for the avoidance of doubt, any net capital
losses that may be carried forward to 2005 shall be taken into account and
treated as if realized in 2005). In making such computation, for a taxable year,
(i) the modifications set forth in Treas. Reg. § 1.1552-1(a)(2)(ii) shall be
reflected as between the Subgroups, (ii) any item of loss, deduction or credit
shall be taken into account only to the extent that such item is taken into
account in computing Combined Group Tax Liability for the 2005 taxable year,
(iii) carryback items shall not be taken into account, and (iv) any elections
which would be available to the Subgroup for such year,

 

2



--------------------------------------------------------------------------------

including elections as to whether to claim an item as a deduction or credit, or
as a carryback, shall be made on a basis consistent with any elections actually
made by the Combined Group for such year; provided, however, that if no election
has been made or is available to the Combined Group in respect of such item, the
Subgroup to which such item is available shall make its election with respect to
such item in writing and shall give notice of such election to the parent member
of the other Subgroup. Any such hypothetical election shall be effective to the
same extent as if made in an actual return by such Subgroup.

 

“2005 Tax Savings” shall have the meaning given to such term in Section 5.02(b).

 

“ACCO” shall have the meaning ascribed thereto in the preamble.

 

“Actually Realized” shall mean, for purposes of determining the timing of any
Taxes (or related Tax cost or benefit) relating to any payment, transaction,
occurrence or event, the time at which the amount of Taxes (including estimated
Taxes) payable by any person is increased above or reduced below, as the case
may be, the amount of Taxes that such person would be required to pay but for
the payment, transaction, occurrence or event.

 

“Adjustment Event” shall mean, with respect to a member of a Subgroup, (i) the
initial filing by a Combined Group of a 2004 U.S. federal income Tax Return
including Tax information of such member, (ii) an adjustment to any item of
income, gain, loss or deduction with respect to such member as initially
reported for U.S. federal income Tax purposes, and (iii) the filing of an
amendment to any filed U.S. federal income Tax Return of a Combined Group made
to reflect any changed Tax information relating to such member.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor legislation.

 

“Combined Group” shall mean a group of corporations that files Tax Returns on a
consolidated, combined or unitary basis and that includes one or more Lane
Entities and one or more GBC Entities. Unless otherwise specified, references to
“the” Combined Group shall mean the Combined Group that files consolidated U.S.
federal income Tax Returns.

 

“Combined Group Tax Liability” shall mean, with respect to any taxable year, (i)
the consolidated U.S. federal income Tax liability determined under Treas. Reg.
§ 1.1502-2 and Chapter 6 of Subtitle A of the Code for the Combined Group and
(ii) the consolidated, combined or unitary Tax liability for a Combined Group
determined under the laws of the jurisdiction for which a consolidated, combined
or unitary state Tax Return is filed, including in each case any recomputations
of such liability as may be required on account of items which may be carried
back or over to the taxable year and adjustments to items reported or reportable
in such taxable year; provided that in no event shall any carryback items be
taken into account in computing Combined Group Tax Liability.

 

“Entity” shall mean either a GBC Entity or an Lane Entity, as the case may be.

 

3



--------------------------------------------------------------------------------

“Expenses” shall mean any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees, and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).

 

“GBC” shall have the meaning ascribed thereto in the preamble.

 

“GBC Subgroup” shall mean the group of corporations consisting of all GBC
Entities that are members of a Combined Group.

 

“GBC Entity” shall mean GBC and any corporation or other Person which GBC
directly or indirectly (a) owns 50% or more (by value) of the equity interests
at any time on or following the Merger Date or (b) owned 50% or more (by value)
of the equity interests at any time prior to the Merger Date but did not own 50%
or more (by value) of the equity interests at the time of the Merger, but only
if such entity was disposed of by GBC to a Person other than a Lane Entity.

 

“Impaired Subgroup” shall have the meaning set forth in Section 5.01(a).

 

“Indemnifying Subgroup” shall have the meaning set forth in Section 5.01(a).

 

“Indemnitee” shall have the meaning set forth in Section 4.02.

 

“Indemnitor” shall have the meaning set forth in Section 4.02.

 

“Indemnity Issue” shall have the meaning set forth in Section 4.02.

 

“IRS” shall mean the Internal Revenue Service.

 

“Lane” shall have the meaning ascribed thereto in the preamble.

 

“Lane Subgroup” shall mean the group of corporations consisting of all Lane
Entities that are members of a Combined Group.

 

“Lane Entity” shall mean Lane and any corporation or other Person which Lane
directly or indirectly owned or owns 50% or more (by value) of the equity
interests at any time prior to, on or following the Merger Date, in all cases
other than (i) a GBC Entity and (ii) for the avoidance of doubt, ACCO and any
corporation or other Person which ACCO directly or indirectly owned or owns at
any time prior to, on or following the Merger Date.

 

“Losses” shall mean any and all losses, costs, obligations, liabilities,
settlement payments, awards, judgments, fines, penalties, damages, expenses,
deficiencies or other charges.

 

“Measurement Date” shall mean, with respect to a U.S. federal income taxable
year of a Combined Group, (i) the date thirty (30) days following the filing of
a U.S. federal

 

4



--------------------------------------------------------------------------------

income Tax Return by such Combined Group for such taxable year, (ii) the date
thirty (30) days following the earlier of (A) the date there is a
“determination” (within the meaning of Section 1313(a) of the Code) with respect
to all potential issues relating to the Combined Group’s U.S. federal income Tax
Return for such taxable year or (B) the end of the statutory period for
assessment, taking into account any extensions thereof, with respect to all
potential issues relating to the Combined Group’s U.S. federal income Tax Return
for such taxable year, (iii) the date thirty (30) days following any other event
that the parties reasonably agree has the effect of terminating the IRS’s right
to adjust any item of income, gain, loss or deduction as reported on the
Combined Group’s U.S. federal income Tax Return for such taxable year, (iv) the
date thirty (30) days following the filing of any Tax Return carrying back an
NOL, net capital loss, or other item of deduction, loss, expense or credit to
such taxable year, (v) the date thirty (30) days following a date described in
clause (ii) or (iii) with respect to a Tax Return described in clause (iv), and
(vi) if, as a result of an audit, examination or similar proceeding with respect
to a U.S. federal income Tax Return of a Combined Group for a taxable year,
there is an adjustment to NOLs that affects the payment of Taxes in a subsequent
taxable year, the date thirty (30) days following such payment of Taxes (other
than estimated Taxes) to a Tax Authority by any member of a Subgroup (and any
corporation included with such member in a consolidated U.S. federal income Tax
Return or a consolidated, combined or unitary state Tax Return).

 

“Merger” shall have the meaning ascribed thereto in the preamble.

 

“Merger Agreement” shall have the meaning ascribed thereto in the preamble.

 

“Merger Date” shall mean the date on which the Merger occurs (or, if different,
the date on which the Merger is deemed to occur for U.S. federal income Tax
purposes). For purposes of this Agreement, the Merger shall be deemed effective
as of the end of the day on the Merger Date.

 

“NOL” shall mean a “net operating loss,” as defined in Section 172 of the Code,
as computed for U.S. federal income Tax purposes.

 

“Person” shall mean any individual, partnership, joint venture, corporation,
limited liability entity, trust, unincorporated organization or other entity
(including a governmental entity).

 

“Post-Merger Taxable Period” shall mean (i) in the case of a member of the GBC
Subgroup, a taxable period beginning after the Merger Date and that portion of
any Straddle Period that begins on the date after the Merger Date and (ii) in
the case of a member of the Lane Subgroup, a taxable period beginning after
December 31, 2005.

 

“Pre-2005 Subgroup NOL Overage” shall mean, with respect to a Subgroup and the
Measurement Date occurring in connection with filing the Combined Group’s 2004
U.S. federal income Tax Return, the amount (if any) by which such Subgroup’s
Pre-2005 Subgroup NOLs exceed such Subgroup’s Pre-2005 Subgroup Assumed NOLs;
provided, however, that a Pre-2005 Subgroup NOL Overage shall be deemed to exist
with respect to a Subgroup only to

 

5



--------------------------------------------------------------------------------

the extent the amount of such excess is greater than 10% of the Pre-2005
Subgroup Assumed NOLs of such Subgroup at the time of such Measurement Date, and
only to the extent that such excess is caused by an Adjustment Event occurring
with respect to any member of the other Subgroup.

 

“Pre-2005 Subgroup NOLs” shall mean, with respect to a Subgroup and a
Measurement Date, the aggregate amounts of the consolidated NOLs of the Combined
Group that, under the Code and applicable Treasury Regulations, are actually
attributable to members of that Subgroup and that, assuming the Merger had
occurred on December 31, 2004, could be carried over to such Subgroup’s 2005
taxable year, determined after taking into account all Adjustment Events
occurring on or prior to such Measurement Date.

 

“Pre-2005 Subgroup Assumed NOLs” shall mean, with respect to a Subgroup, (i) at
and prior to the Measurement Date occurring in connection with the initial
filing of the Combined Group’s 2004 U.S. federal income Tax Return, $20.2
million with respect to the GBC Subgroup and $11.6 million with respect to the
Lane Subgroup and (ii) after such Measurement Date, the lesser of (x) the amount
described in clause (i) of this definition or (y) the Pre-2005 Subgroup NOLs
with respect to such Subgroup determined based on the information reported on
such Tax Return.

 

“Pre-Merger Taxable Period” shall mean (i) in the case of a member of the GBC
Subgroup, a taxable period ending on or before the Merger Date and that portion
of any Straddle Period that ends on and includes the Merger Date, and (ii) in
the case of a member of the Lane Subgroup, a taxable period ending on or before
December 31, 2005.

 

“Prior Tax Allocation Agreements” shall have the meaning ascribed thereto in the
preamble.

 

“Prior Tax Allocation Agreements Side Agreement” shall mean the agreement
between the parties to certain of the Prior Tax Allocation Agreements that is
attached as Exhibit A hereto.

 

“Representative” shall mean, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants,
attorneys and representatives.

 

“Responsible Party” have the meaning set forth in Section 4.04(a).

 

“Straddle Period” shall mean a taxable period of a member of a GBC Subgroup that
includes but does not end on the Merger Date.

 

“Subgroup” shall mean the Lane Subgroup or the GBC Subgroup, as the case may be.

 

6



--------------------------------------------------------------------------------

“Subgroup Assumed Post-Merger NOLs” shall mean, with respect to a Subgroup and a
Measurement Date occurring with respect to 2005:

 

(i) the Pre-2005 Subgroup NOLs of such Subgroup minus the Pre-2005 Subgroup NOL
Overage of such Subgroup (if any), in each case taking into account the
determinations made in connection with the most recent Measurement Date
occurring with respect to each taxable year ending prior to 2005 and without
giving effect to any determination made in connection with any Measurement Date
occurring with respect to 2005,

 

(ii) and either:

 

(x) plus the 2005 Subgroup Hypothetical Taxable Loss of such Subgroup (if any)
to the extent it did not result in a 2005 Tax Savings payment to such Subgroup,
or

 

(y) minus the 2005 Subgroup Hypothetical Taxable Income of such Subgroup (if
any) to the extent it did not result in a 2005 Tax Savings payment by such
Subgroup.

 

“Subgroup Post-Merger NOLs” shall mean, with respect to a Subgroup, the
aggregate amounts of the consolidated NOLs of the Combined Group that, under the
Code and applicable Treasury Regulations, are attributable to members of that
Subgroup and that can be carried over to the first taxable year of such members
beginning after the Merger Date.

 

“Tax” and “Taxes” shall mean all forms of taxation, whenever created or imposed,
and whether of the United States or elsewhere, and whether imposed by a federal,
state, municipal, governmental, territorial, local, foreign or other body, and
without limiting the generality of the foregoing, shall include net income,
gross income, gross receipts, sales, use, value added, ad valorem, transfer,
recording, franchise, profits, license, lease, service, service use, payroll,
wage, withholding, employment, unemployment insurance, workers compensation,
social security, excise, severance, stamp, business license, business
organization, occupation, premium, property, environmental, windfall profits,
customs, duties, alternative minimum, estimated or other taxes, fees, premiums,
assessments or charges of any kind whatever imposed or collected by any
governmental entity or political subdivision thereof, together with any related
interest and any penalties, additions to such tax or additional amounts imposed
with respect thereto by any Tax Authority.

 

“Tax Authority” shall mean, with respect to any Tax, any governmental entity,
quasi-governmental body or political subdivision thereof that imposes such Tax
and the agency (if any) charged with the determination or collection of such Tax
for such entity, body or subdivision.

 

“Tax Return” shall mean any return, filing, questionnaire, information return,
election or other document required or permitted to be filed, including requests
for extensions of time, filings made with respect to estimated tax payments,
claims for refund and amended returns that may be filed, for any period with any
Tax Authority (whether domestic or foreign) in connection with any Tax (whether
or not a payment is required to be made with respect to such filing).

 

7



--------------------------------------------------------------------------------

“Transfer Tax” shall mean any sales Tax, use Tax, real property transfer or
gains Tax, asset transfer documentary stamp Tax or similar Tax.

 

“Treasury Regulations” and “Treas. Reg.” shall mean the regulations promulgated
by the U.S. Treasury Department pursuant to the Code.

 

Section 1.02 Schedules, etc. References to a “Schedule” are, unless otherwise
specified, to a Schedule attached to this Agreement; references to “Section” or
“Article” are, unless otherwise specified, to one of the Sections or Articles of
this Agreement; references to “sub-section” are, unless the context otherwise
requires, references to the section in which the reference appears; and
references to this Agreement include the Schedules.

 

ARTICLE II

 

TERMINATION OF RIGHTS AND OBLIGATIONS UNDER THE PRIOR TAX

ALLOCATION AGREEMENTS

 

Section 2.01 Termination of Rights and Obligations Under the Prior Tax
Allocation Agreements. Lane and GBC agree, and each of the other parties to the
Prior Tax Allocation Agreements agrees by means of the Prior Tax Allocation
Agreements Side Agreement attached as Exhibit A hereto, that from and after the
Merger Date, the rights and obligations of the parties under the Prior Tax
Allocation Agreements shall be terminated and shall have no further force or
effect.

 

ARTICLE III

 

FILING OF TAX RETURNS; REMITTANCE OF TAXES; REFUNDS

 

Section 3.01 Preparation of Tax Returns.

 

(a) Lane. Lane shall prepare and file or cause to be prepared and filed all Tax
Returns (including amendments thereto) which are required to be filed in respect
of (A) a Combined Group (other than 2004 state Tax Returns required to be filed
in respect of a Combined Group) and (B) any Lane Entity (other than as a member
of a Combined Group) for any taxable period.

 

(b) GBC. GBC shall prepare and file or cause to be prepared and filed (A) all
2004 state Tax Returns (including amendments thereto) which are required to be
filed in respect of a Combined Group and (B) all Tax Returns (including
amendments thereto) which are required to be filed in respect of any GBC Entity
(other than as a member of a Combined Group) for any taxable period.

 

8



--------------------------------------------------------------------------------

(c) Consistent with Past Practice. Unless Lane and GBC otherwise agree in
writing, all Tax Returns (including amendments thereto) described in this
Section 3.01 filed after the date of this Agreement for Pre-Merger Taxable
Periods or Straddle Periods, in the absence of a controlling change in law or
circumstances, shall be prepared on a basis consistent with the elections,
accounting methods, conventions and principles of taxation used for the most
recent taxable periods for which Tax Returns involving similar matters have been
filed. Notwithstanding the foregoing, the parties agree that GBC will elect to
credit any foreign Taxes paid by any GBC Entity on any Combined Return filed
after the date hereof; provided, however, that GBC may elect to expense foreign
Taxes paid by any GBC Entity on a Combined Return filed after the date hereof if
(i) GBC provides written notice to Lane of its intention to make such an
election and (ii) Lane consents to such an election, which consent shall not be
unreasonably withheld or delayed.

 

(d) Access to Information and Personnel.

 

(i) General. The Lane Subgroup and the GBC Subgroup will be included in the
consolidated U.S. federal income Tax Returns of the Combined Group of which Lane
is the common parent for the calendar years 2004 and 2005. In the case of such
2005 Tax Return, however, the GBC Subgroup will be included only for the portion
of such year ending on the Merger Date. To the extent it is permitted to do so,
with respect to state income Tax Returns: (i) GBC and other GBC Entities that
otherwise would be included in a Combined Group for state income Tax purposes
for all or a portion of 2005 will begin filing state income Tax Returns on a
separate basis (i.e., not part of a Combined Group) as of January 1, 2005 and
(ii) to the extent that any GBC Entity it is not permitted to do the foregoing,
such GBC Entity will cause its taxable year beginning on January 1, 2005 to end
on the Merger Date and will begin filing state income Tax Returns on a separate
basis (or as part of a group other than a Combined Group) as of the day
following the Merger Date.

 

(ii) Access to Software and Personnel. To the extent practicable, Lane and GBC
shall make available to the other party software previously used in the
preparation of prior Combined Group Tax Returns, or if such software is not
available or is impracticable to use, software reasonably acceptable to the
parties for such purpose. Any such software shall be provided as promptly as
possible upon the request of the party responsible for filing the Tax Return in
question (it being understood that no such software needs to be provided prior
to the time such software is available). Each of Lane and GBC shall make
available such personnel as may be necessary to facilitate the use of such
software.

 

(iii) Additional Information. Lane and GBC shall provide complete packages of
information and such other information as GBC and Lane, respectively, may
reasonably request to enable GBC and Lane to prepare and file the Combined Group
Tax Returns for which it is responsible under this Section 3.01 (to the extent
information was not previously provided). Such information packages shall be
prepared in accordance with instructions and procedures furnished by the party
requesting the information packages and shall be furnished as promptly as
practicable after such other party receives the request, but in no event shall
such information packages be furnished later than (i) July 31, 2005, in the case
of any 2004 consolidated,

 

 

9



--------------------------------------------------------------------------------

combined or unitary income Tax Return or (ii) 120 days following the Merger
Date, in the case of any 2005 consolidated, combined or unitary income Tax
Return, in each case unless otherwise mutually agreed upon by the parties.

 

(iv) Review and Approval. The party responsible under this Section 3.01 for
preparation of a particular Combined Group Tax Return shall make available to
the other party, for review and approval by such other party, a draft of the
portions of such Tax Return that relate to any Entities of such other party, but
in no event shall such draft be furnished later than ten business days prior to
the due date for filing such Tax Return. Promptly after completion thereof, the
party responsible for preparing a Tax Return under this Section 3.01 shall
furnish to the other party a copy of the pro forma separate income Tax Returns
of the such other Subgroup, or similar data, used in the preparation and filing
of such Tax Return.

 

Section 3.02 Remittance of Taxes.

 

Except as otherwise provided in this Agreement:

 

(a) Lane. Lane shall remit or cause to be remitted, on a timely basis, all Taxes
due with respect to the Tax liability for (A) a Combined Group (other than the
state Tax liability for a Combined Group for 2004) and (B) any Lane Entity
(other than as a member of a Combined Group) for any taxable period; provided,
however, that GBC, on behalf of the GBC Entities, hereby assumes and agrees to
pay directly to or at the direction of Lane, at times consistent with past
practice, the portion of such Tax liability which relates to each GBC Entity or
its business, assets or activities as determined in accordance with Section
3.04. After the date of this Agreement, Lane will provide a written notice to
GBC of the GBC Entities’ unpaid share of any consolidated, combined or unitary
Tax liability described in (A), after taking into account all estimated Tax
payments received by Lane from GBC. Such written notice shall include such
computations and descriptions as may be necessary to identify and support the
basis for the determination of the amount requested in the notice. GBC shall pay
any such amount to Lane within ten days of GBC’s receipt of such written notice;
provided, however, that GBC shall have the right to dispute the amount and/or
method of determining the amount requested in the notice, and, to the extent of
the amount disputed, GBC shall pay any disputed amount (as it may be revised
pursuant to the resolution of the dispute) to Lane within the later of (i) ten
days of GBC’s receipt of such written notice and (ii) ten days of GBC’s receipt
of such written notice as revised pursuant to the resolution of the dispute.

 

(b) GBC. GBC shall remit or cause to be remitted, on a timely basis, all Taxes
due with respect to (A) the state Tax liability for a Combined Group for 2004
and (B) the Tax liability for any GBC Entity (other than as a member of a
Combined Group); provided, however, that Lane, on behalf of the Lane Entities,
hereby assumes and agrees to pay directly to or at the direction of GBC, at
times consistent with past practice, the portion of such Tax liability described
in (A) which relates to each Lane Entity or its business, assets or activities
determined in accordance with section 3.04. After the date of this Agreement,
GBC will provide a written notice to Lane of the Lane Entities’ unpaid share of
any consolidated, combined or unitary Tax liability described in (A) after
taking into account all estimated Tax payments received by GBC

 

 

10



--------------------------------------------------------------------------------

from Lane. Lane shall pay any such amount to GBC within ten days of Lane’s
receipt of such written notice; provided, however, that Lane shall have the
right to dispute the amount and/or method of determining the amount requested in
the notice, and, to the extent of the amount disputed, Lane shall pay any
disputed amount (as it may be revised pursuant to the resolution of the dispute)
to GBC within the later of (i) ten days of Lane’s receipt of such written notice
and (ii) ten days of Lane’s receipt of such written notice as revised pursuant
to the resolution of the dispute.

 

(c) Transfer Taxes. Notwithstanding any other provision of this Agreement, all
Transfer Taxes incurred in connection with the Merger shall be paid by GBC.

 

(d) Taxes Already Paid. To the extent any Person has made a payment of Taxes
(including estimated Taxes) on or before the Merger Date, the party liable for
paying such Taxes under this Agreement shall be entitled to treat the payment as
having been paid or caused to have been paid by such party, and such party shall
not be required to reimburse the party which actually paid such Taxes.

 

(e) Reimbursement. Any Taxes required to be remitted by one party, to the extent
such Taxes are the responsibility of the other party under Section 3.04 or
Section 4.01, shall be paid to such remitting party by the party responsible for
such Taxes within ten days of receipt of written notice given by the party
requesting reimbursement.

 

Section 3.03 Tax Refunds and Carrybacks.

 

(a) Non-Combined Group Taxes.

 

(i) Refunds and credits. Except as otherwise provided in this Agreement, in the
case of any Tax refund or credit relating to any Tax that is not computed or
payable on a consolidated, combined or unitary basis by a Combined Group, Lane
shall be entitled to retain, and to receive within ten days after Actually
Realized by any GBC Entity, the portion of any such Tax refund or credit to the
extent related to Taxes for which the Lane is liable pursuant to Section
4.01(a), and GBC shall be entitled to retain, and to receive within ten days
after Actually Realized by any Lane Entity, the portion of any such Tax refund
or credit to the extent related to Taxes for which GBC is liable pursuant to
Section 4.01(b). The amount of any refund or credit of Taxes which Lane or GBC
is entitled to retain or receive pursuant to the foregoing sentence shall be
reduced to take account of any excess of (A) Taxes incurred by GBC, in the case
of a refund or credit to which Lane is entitled, or by Lane, in the case of a
refund or credit to which GBC is entitled, upon the receipt of such refund or
credit, over (B) Taxes saved by GBC or Lane, respectively, as a result of the
payment to the other party pursuant to this Section 3.03(a) with respect to such
refund or credit.

 

(ii) Carrybacks. Notwithstanding Section 3.03(a)(i) but otherwise except as
otherwise provided in this Agreement, in the case of any carryback relating to
any Tax that is not computed or payable on a consolidated, combined or unitary
basis by a Combined Group, (A) any refund or credit of such Taxes resulting from
such a carryback attributable to a GBC

 

 

11



--------------------------------------------------------------------------------

Entity arising in a Post-Merger Taxable Period to a Pre-Merger Taxable Period
shall be for the account and benefit of GBC and (B) any refund or credit of
Taxes resulting from a carryback attributable to an Lane Entity arising in a
Post-Merger Taxable Period to a Pre-Merger Taxable Period shall be for the
account and benefit of Lane.

 

(iii) Refund Claims. In the case of any refund claim relating to any Tax that is
not computed or payable on a consolidated, combined or unitary basis by a
Combined Group, Lane shall be permitted to file at Lane’s sole expense, and GBC
shall reasonably cooperate with Lane in connection with, any claims for refund
of such Taxes to which Lane is entitled pursuant to this Section 3.03(a). Lane
shall reimburse GBC for any reasonable out-of-pocket costs and expenses incurred
by any GBC Entity in connection with such cooperation. GBC shall be permitted to
file at GBC’s sole expense, and Lane shall reasonably cooperate with GBC in
connection with, any claims for refunds of such Taxes to which GBC is entitled
pursuant to this Section 3.03(a). GBC shall reimburse Lane for any reasonable
out-of-pocket costs and expenses incurred by any Lane Entity in connection with
such cooperation.

 

(b) Combined Group Taxes.

 

(i) Refunds and Credits. Except with respect to alternative minimum tax credit
carryforwards (which are governed by Section 5.03) and items governed by Section
3.03(b)(ii), in the case of a refund or credit of any Tax that is computed or
payable on a consolidated, combined or unitary basis by a Combined Group,
amounts owing under this Agreement (including, without limitation, under Section
3.01, 4.01 or Article V) shall be recomputed in accordance with the terms of
this Agreement and the provisions of this Agreement shall govern the
determination of which party is entitled to retain such refund or credit.

 

(ii) Carrybacks. In the case of any Tax that is computed or payable on a
consolidated, combined or unitary basis by a Combined Group, each party shall
elect and shall cause each of its Entities to elect, where permitted by law, (A)
to carry forward and (B) to relinquish or forego all carryback periods with
respect to, any NOL or other net operating loss, net capital loss, charitable
contribution or other item arising after the Merger Date that could, or would,
in the absence of such election, be carried back to a Pre-Merger Taxable Period.
If, notwithstanding the foregoing, any item of deduction, loss or credit
relating to such a Tax and attributable to a party (or any Person affiliated
with such party) is carried back from a Post-Merger Taxable Period to a Combined
Group taxable year, the party whose Subgroup is the source of the carryback item
shall be entitled to any and all benefits resulting from such carryback,
including, without limitation, (A) any refund or credit of Taxes resulting from
such carryback and (B) any increase in NOLs or other beneficial Tax attributes
available for utilization or carryforward as a result of such carryback. If a
party (other than the party which is the source of the carryback item) realizes
an increase described in clause (B) of the foregoing sentence, the party
realizing the increase shall pay to such other party an amount equal to the Tax
benefit resulting from such increase in NOLs or other beneficial Tax attributes,
and by way of example, the party obligated to make payment as a result of
realizing an increase in NOLs shall pay to the other party an amount equal to
35% of the amount of such increase. Any amount payable under this Section
3.03(b)(ii) shall be payable upon written request of the party entitled

 

 

12



--------------------------------------------------------------------------------

to payment providing reasonable detail of the calculation of the amount payable,
but in no event earlier than thirty (30) days following the date on which the
Tax Return providing for such carryback was filed. It is understood and agreed
that any amount owing under this section shall be calculated by assuming that
the Tax benefit resulting from such carryback will be currently realized by the
payor party and shall be payable without regard to when such Tax benefit
actually would have been realized by such party.

 

Section 3.04 Allocation of Taxes.

 

(a) Straddle Periods. It is anticipated that, in the case of any GBC Entity that
is a member of a Combined Group during all or a portion of 2005, (i) the
relevant taxable year of such GBC Entity beginning on January 1, 2005 will end
on the Merger Date, and items of income, gain, loss, deduction and credit with
respect to such short taxable year shall be included in the Tax Return for the
relevant Combined Group for 2005 and (ii) items of income, gain, loss, deduction
and credit with respect to the short taxable year of such GBC Entity beginning
on the day after the Merger Date will not be included in any Tax Return for any
Combined Group. Accordingly, it is not anticipated that any Straddle Period will
exist. If, notwithstanding such anticipated treatment, a Straddle Period exists
and all or a portion of such Straddle Period is included in the Tax Return for a
Combined Group, the Taxes of any GBC Entity or its business, assets or
activities for that portion of any Straddle Period ending on the Merger Date
shall be computed on a “closing-of-the-books” basis as if such taxable period
ended as of the close of business on the Merger Date, and, the Taxes of any GBC
Entity or its business, assets or activities for that portion of any Straddle
Period beginning after the Merger Date shall be computed on a
“closing-of-the-books” basis as if such taxable period began on the day after
the Merger Date.

 

(b) Combined Group Tax Liability; Special 2005 Rule.

 

(i) General. The Combined Group Tax Liability with respect to any Tax Return of
a Combined Group shall be allocated among the members of the GBC Subgroup and
the Lane Subgroup in a manner analogous to that set forth in Treas. Reg. §
1.1552-1(a)(2), and GBC shall be liable for the Taxes of a Combined Group
allocated to any GBC Entity, and Lane shall be liable for the Taxes of a
Combined Group allocated to any Lane Entity; provided, that in applying the
foregoing with respect to any Straddle Period, (i) only the items of income,
gain, loss, deduction and credit attributable (under Section 3.04(a)) to the
portion of such Straddle Period that ends on the Merger Date shall be taken into
account and (ii) GBC shall be solely liable for the Taxes attributable to items
of income, gain, loss, deduction and credit attributable (under Section 3.04(a))
to the portion of such Straddle Period that begins after the Merger Date.

 

(ii) 2005. In applying the foregoing rule for purposes of allocating the U.S.
federal Combined Group Tax Liability for 2005, Treas. Reg. § 1.1552-1(a)(2)
shall be applied as if the Combined Group were comprised of only two members,
namely, the GBC Subgroup and the Lane Subgroup, and as if the respective
separate return tax liability of each Subgroup for 2005 equaled (i) its 2005
Subgroup Hypothetical Tax Liability minus (ii) any payments made by such
Subgroup to the other Subgroup in respect of 2005 Tax Savings and minus (iii)
the

 

 

13



--------------------------------------------------------------------------------

reduction in Taxes attributable to the aggregate amount of consolidated pre-2005
NOLs absorbed by members of such Subgroup in determining the U.S. federal
Combined Group Tax Liability for 2005, as determined in accordance with
applicable Treasury Regulations.

 

ARTICLE IV

 

TAX INDEMNIFICATION; TAX CONTESTS

 

Section 4.01 Indemnification.

 

(a) Lane Indemnification. Lane shall be liable for, and shall indemnify, defend
and hold harmless GBC, each other GBC Entity, each of their respective
Representatives, and each of the heirs, executors, successors and assigns of any
of the foregoing, from and against any and all Losses and Expenses arising as a
result of or in connection with:

 

(i) all Taxes imposed on any Lane Entity (other than Taxes imposed with respect
to any Combined Group);

 

(ii) all Taxes imposed with respect to any Combined Group, to the extent such
Taxes are allocable to an Lane Entity under Section 3.04;

 

(iii) the breach by Lane, or any other Lane Entity, of any representation,
warranty, covenant or obligation under this Agreement;

 

(iv) all Taxes attributable to the proposed unagreed audit adjustments for the
1999 taxable year of the Combined Group that are the subject of that certain
“Appeal and Protest of Proposed Examination Changes” filed with the IRS on
December 19, 2003 (the “1999 Audit”) (it being understood and agreed by the
parties that, in determining any Taxes attributable to the 1999 Audit, Lane
shall receive the full benefit of any reduction in U.S. federal alternative
minimum Tax for any year arising in connection with the resolution of the 1999
Audit); and

 

(v) all liability for any reasonable legal, accounting, appraisal, consulting or
similar fees and expenses relating to the foregoing.

 

Notwithstanding the foregoing, Lane shall not indemnify, defend or hold harmless
any GBC Entity, any of their respective Representatives, nor any of the heirs,
executors, successors and assigns of any of the foregoing from any liability for
Transfer Taxes incurred in connection with the Merger.

 

(b) GBC Indemnification. GBC shall be liable for, and shall indemnify, defend
and hold harmless Lane, each other Lane Entity, each of their respective
Representatives, and each of the heirs, executors, successors and assigns of any
of the foregoing, from and against any and all Losses and Expenses arising as a
result of or in connection with:

 

(i) all Taxes imposed on any GBC Entity (other than Taxes imposed with respect
to any Combined Group);

 

 

14



--------------------------------------------------------------------------------

(ii) all Taxes imposed with respect to any Combined Group, to the extent such
Taxes are allocable to a GBC Entity under Section 3.04;

 

(iii) without duplication of any liability GBC otherwise has under this
Agreement, any recapture of dual consolidated losses (within the meaning of
Section 1503 of the Code and applicable Treasury Regulations), including any
associated interest charge, relating to GBC or any Person in which GBC directly
or indirectly owned or owns an interest (including any actual or deemed branch
or unit thereof or relating thereto) (including any Losses or reasonable
Expenses arising as a result of or in connection with any closing or other
agreement entered into in connection therewith);

 

(iv) the breach by GBC, or any other GBC Entity, of any representation,
warranty, covenant or obligation under this Agreement;

 

(v) all Transfer Taxes incurred in connection with the Merger; and

 

(vi) all liability for any reasonable legal, accounting, appraisal, consulting
or similar fees and expenses relating to the foregoing.

 

For the avoidance of doubt, it is understood and agreed that GBC shall be liable
for, and shall indemnify, defend and hold harmless Lane, each other Lane Entity,
each of their respective Representatives, and each of the heirs, executors,
successors and assigns of any of the foregoing, from and against the imposition
of Taxes or the reduction or impairment of net operating losses or other Tax
attributes (and any and all Losses and Expenses relating thereto) arising as a
result of or in connection with any distributions from non-U.S. GBC Entities.

 

Section 4.02 Notice of Indemnity. Whenever a party hereto (hereinafter an
“Indemnitee”) becomes aware of the existence of an issue raised by any Tax
Authority which could reasonably be expected to result in a determination that
would require a payment hereunder by the other party (hereinafter an “Indemnity
Issue”), the Indemnitee shall in good faith promptly give notice to such other
party (hereinafter the “Indemnitor”) of such Indemnity Issue. The failure of the
Indemnitee to give such notice shall not relieve the Indemnitor of its
obligations under this Agreement, except to the extent such Indemnitor or any of
its Entities is actually prejudiced by such failure to give notice.

 

Section 4.03 Payments.

 

(a) Time for Payment. Except as otherwise provided in this Section 4.03, any
indemnity payment required to be made pursuant to this Agreement shall be paid
within thirty days after the indemnified party makes written demand upon the
indemnifying party, provided that, in the case of any indemnity payment relating
to Taxes required to be paid, in no event shall such payment be required to be
made earlier than five business days prior to the date on which the relevant
Taxes (including estimated Taxes) are required to be paid (or would be required
to be paid if no such Taxes are due) to the relevant Tax Authority.

 

 

15



--------------------------------------------------------------------------------

(b) Deductible. Notwithstanding the foregoing, an indemnifying party shall be
required to make indemnity payments due pursuant to this Agreement only if the
aggregate amount of indemnity payments due from the indemnifying party exceeds
$100,000, but if the aggregate amount of all such payments exceeds that amount,
then the indemnifying party shall make a payment of the entire amount of
indemnity payments due hereunder.

 

(c) Payments Net of Taxes and Tax Benefits. The amount of any payment under this
Agreement shall be (i) reduced to take into account any net Tax benefit realized
by the recipient’s Entities arising from the incurrence or payment by any of
such recipient’s Entities of any amount in respect of which such payment is made
and (ii) increased to take into account any net Tax cost incurred by the
recipient’s Entities as a result of the receipt or accrual of payments hereunder
(grossed-up for such increase), in each case determined by treating the
recipient as recognizing all other items of income, gain, loss, deduction or
credit before recognizing any item arising from the receipt or accrual of any
payment hereunder; provided, that the parties hereto acknowledge that the tax
items giving rise to payments hereunder, and the payments hereunder, may affect
computations of earnings and profits and stock basis and that no such effects on
earnings and profits or stock basis shall be taken into account in computing the
amount of any payment due under this Agreement.

 

(d) Right to Offset. Any party making a payment under this Agreement shall have
the right to reduce any such payment by any undisputed amounts owed to it by the
other party to this Agreement.

 

(e) Characterization of Payments. It is the intention of the parties to this
Agreement that payments made pursuant to this Agreement are to be treated as
relating back to the time immediately prior to the Merger as an adjustment to
capital (i.e., capital contribution or distribution), and the parties shall not
take any position inconsistent with such intention before any Tax Authority,
except to the extent that a final determination (as defined in Section 1313 of
the Code) with respect to the recipient party causes any such payment not to be
so treated.

 

Section 4.04 Tax Contests.

 

(a) General. The Indemnitor and its Representatives, at the Indemnitor’s
expense, shall be entitled to participate (a) in all conferences, meetings and
proceedings with any Tax Authority, the subject matter of which is or includes
an Indemnity Issue and (b) in all appearances before any court, the subject
matter of which is or includes an Indemnity Issue. The party who has economic
responsibility under this Agreement for the Tax issue that is the subject of the
contest (the “Responsible Party”) with respect to which there could be an
increase in liability for any Tax or with respect to which a payment could be
required hereunder shall have the right to decide as between the parties hereto
how such matter is to be dealt with and finally resolved with the appropriate
Tax Authority and shall control all audits and similar proceedings; provided,
however, that if the amount of the increase of any adjustment would have a
material

 

 

16



--------------------------------------------------------------------------------

impact on the earnings or financial condition of the non-Responsible Party, then
the non-Responsible Party must consent to any such adjustment, which consent
shall not be unreasonably withheld or delayed. The Responsible Party agrees to
cooperate in the settlement of any Indemnity Issue with the other party and to
take such other party’s interests into account.

 

(b) 1999 Audit. Notwithstanding Section 4.04(a), Lane shall have the sole right,
at its expense, to conduct any and all proceedings relating to the 1999 Audit
and shall have the sole right to decide as between the parties hereto how the
1999 Audit shall be dealt with and finally resolved and shall control all
proceedings with respect thereto.

 

Section 4.05 Change in Law. Notwithstanding the agreement with respect to
reporting of Tax items and the claiming of the deductions set forth in Article 4
of this Agreement, none of the GBC Entities nor any of the Lane Entities shall
have any obligation to report any such Tax items or claim such deductions as set
forth in such Article in the event that either such party determines, based on
an opinion of nationally recognized tax counsel, which opinion shall be
reasonably satisfactory to the other party, that there is no substantial
authority to support reporting such Tax items or claiming such deductions on a
Tax Return filed by such party as a result of a change in or amendment to any
law or regulation, or any change in the official interpretation thereof,
effective or occurring after the date of this Agreement, and such Entities
provide prompt notice to the other Entities of any such determination.

 

Section 4.06 Interest Charge for Late Payments. Any amount due and owing by one
party to the other party pursuant to this Agreement that is not paid when due
shall bear interest from the due date thereof until paid at a rate equal to the
short-term applicable federal rate in effect on the date such payment was
required to be made.

 

ARTICLE V

 

LOSSES; AMT CREDITS

 

Section 5.01 Net Operating Losses – Pre-2005. At the time of each Measurement
Date occurring after the Merger Date with respect to each U.S. federal income
taxable year for the Combined Group ending on or before December 31, 2004, a
determination shall be made for each Subgroup of the amount (if any) by which
such Subgroup’s Pre-2005 Subgroup Assumed NOLs exceed such Subgroup’s Pre-2005
Subgroup NOLs (any such excess, an “NOL Shortfall”, and the Subgroup with
respect to which such NOL Shortfall exists, the “Impaired Subgroup”). If with
respect to a Measurement Date there is an NOL Shortfall, the Impaired Subgroup
shall be entitled to an indemnification payment from the other Subgroup (the
“Indemnifying Subgroup”), if and to the extent that such NOL Shortfall was
caused by an Adjustment Event occurring with respect to a member of the
Indemnifying Subgroup; provided, however, that in the case of the Measurement
Date occurring in connection with filing the Combined Group’s 2004 U.S. federal
income Tax Return, an NOL Shortfall shall be deemed to exist with respect to a
Subgroup only to the extent the NOL Shortfall exceeds 10% of the Pre-2005
Subgroup Assumed NOLs of the Impaired Subgroup at the time of such Measurement

 

 

17



--------------------------------------------------------------------------------

Date. Indemnification pursuant to this Section 5.01 shall equal 35% of the NOL
Shortfall and shall be payable upon written request of the Impaired Subgroup to
the Indemnifying Subgroup providing reasonable detail of the calculation of the
NOL Shortfall, but in no event earlier than thirty (30) days following the
relevant Measurement Date. It is understood and agreed that any amount owing
under this section shall be payable without regard to when the NOLs impaired
actually would have been utilized.

 

Section 5.02 2005 Tax Savings; Net Operating Losses – 2005.

 

(a) General. At the time of each Measurement Date occurring in connection with
the 2005 U.S. federal income taxable year for a Combined Group, (i) the 2005
Subgroup Hypothetical Tax Liability will be calculated for the GBC Subgroup’s
taxable year ending on the Merger Date and for the Lane Subgroup’s 2005 taxable
year and (ii) the 2005 Combined Group Hypothetical Tax Liability will be
calculated for a Combined Group’s 2005 taxable year.

 

(b) 2005 Tax Savings. The “2005 Tax Savings” with respect to a 2005 Tax Return
filed by a Combined Group shall equal the excess, if any, of (x) the sum of the
2005 Subgroup Hypothetical Tax Liabilities for each of the Subgroups, over (y)
the 2005 Combined Group Hypothetical Tax Liability with respect to such Tax
Return. If there exists 2005 Tax Savings with respect to such Tax Return, the
Subgroup which realizes the benefit of such Tax Savings shall pay an amount
equal to 100% of such Tax Savings to the Subgroup generating the items of loss,
deduction or credit which produced such Tax Savings. Any amount payable under
this Section 5.02(b) shall be payable upon written request of the party entitled
to payment providing reasonable detail of the calculation of the 2005 Tax
Savings, but in no event earlier than thirty (30) days following the relevant
Measurement Date occurring in connection with the Combined Group’s 2005 U.S.
federal income Tax Return.

 

(c) Subgroup Post-Merger NOLs. At the time of each Measurement Date occurring in
connection with the 2005 U.S. federal income taxable year for the Combined
Group, a determination shall be made for each Subgroup of the amount (if any) by
which the Subgroup Assumed Post-Merger NOLs of such Subgroup exceed its Subgroup
Post-Merger NOLs. If, with respect to a Subgroup, any such excess exists, the
other Subgroup shall pay to such Subgroup having such excess an amount equal to
35% of the amount of such excess; provided, however, that payments made under
this Section 5.02(c) shall be reduced to take into account any payments
previously made with respect to any prior Measurement Date occurring in
connection with the 2005 U.S. federal income taxable year for the Combined
Group. Any amount payable under this Section 5.02(c) shall be payable upon
written request of the party entitled to payment providing reasonable detail of
the calculation of the amount owing, but in no event earlier than thirty (30)
days following the relevant Measurement Date occurring in connection with the
2005 U.S. federal income taxable year for the Combined Group. It is understood
and agreed that any amount owing under this section shall be payable without
regard to when the NOLs impaired actually would have been utilized.

 

Section 5.03 AMT Credit Carryforwards. It is the intention of the parties that
any U.S. federal alternative minimum tax credit carryforwards of the Combined
Group existing

 

 

18



--------------------------------------------------------------------------------

on the Merger Date shall be one-half for the benefit of GBC Entities and one
half for the benefit of Lane Entities, and each party agrees to indemnify the
other party if, pursuant to the Code and Treasury Regulations, such other party
receives less than its share of such credit.

 

Section 5.04 Recomputed Payments. Upon a Measurement Date occurring in
connection with a taxable year, the amounts payable by a party under this
Agreement shall be recomputed take into account all relevant factors, including
any (i) adjustment or amendment to items of income, gain, loss or deduction with
respect to such taxable year or any preceding taxable year and (ii) prior
payments made by each party pursuant to this Agreement. If, taking into account
such recomputation, the net amount payable by a party differs from the net
amount paid by such party as of such Measurement Date, one party shall reimburse
the other party to the extent necessary to eliminate such difference.

 

Section 5.05 Verification. Any question relating to the determination of any
amount payable under this Article V shall be submitted, in writing, for
resolution by the firm or firms of independent certified public accountants
regularly engaged by the parties. If such firm or firms are unable to resolve
such question within 60 days of its submission, such question shall be
submitted, in writing, to another firm of independent certified public
accountants selected by the parties for such purpose, and the opinion of such
other firm shall be binding on all parties concerned. The costs of such
procedure shall be divided equally among the parties presenting the question.

 

ARTICLE VI

 

COOPERATION AND EXCHANGE OF INFORMATION

 

Section 6.01 Inconsistent Actions. Each party to this Agreement agrees to, and
to cause each of its relevant Entities to, in the absence of a controlling
change in law or circumstances, report the Merger as a reorganization described
in Section 368 of the Code on all Tax Returns and other filings. GBC agrees to,
and to cause each of its relevant Entities to, use its best efforts to ensure
that the Merger receives such treatment for U.S. federal income Tax purposes and
that, unless it has obtained the prior written consent of the other party, it
(and its Entities) shall not take any action inconsistent with, or fail to take
any action required by, the Merger Agreement.

 

Section 6.02 Cooperation and Exchange of Information.

 

(a) General. Each party hereto agrees to provide, and to cause each of its
Entities to provide, such cooperation and information as such other party shall
request, on a timely basis, in connection with the preparation or filing of any
Tax Return or claim for Tax refund not inconsistent with this Agreement or in
conducting any Tax audit, Tax dispute, or otherwise in respect of Taxes or to
carry out the provisions of this Agreement (including any cooperation required
to carry out the intentions of the parties as set forth in the preamble);
provided, however, that, subject to Section 6.02(b), neither party shall be
obligated to provide the

 

 

19



--------------------------------------------------------------------------------

other party Tax Returns, documentation or other information of a proprietary or
confidential nature for purposes of verifying any calculation, and provided
further, that in any such case where one party does not provide the other party
with Tax Returns, documentation or information because it is proprietary or
confidential, both parties shall cooperate in developing mutually acceptable
procedures including retaining a mutually agreeable accounting firm to review
such Tax Returns, documentation or information for purposes of verifying such
calculation. To the extent necessary to carry out the purposes of this Agreement
and subject to the other provisions of this Agreement, such cooperation and
information shall include the non-exclusive designation of an officer of Lane as
an officer of GBC and each of its affiliates for the purpose of signing Tax
Returns, cashing refund checks, pursuing refund claims, dealing with Tax
Authorities and defending audits, as well as promptly forwarding copies of
appropriate notices and forms or other communications received from or sent to
any Tax Authority which relate to the GBC Entities for the Pre-Merger Taxable
Period and providing copies of all relevant Tax Returns for the Pre-Merger
Taxable Period, together with accompanying schedules and related workpapers,
documents relating to rulings or other determinations by Tax Authorities,
including foreign Tax Authorities, and records concerning the ownership and Tax
basis of property, which either party may possess. Subject to the rights of the
GBC Entities under the other provisions of this Agreement, such officer shall
have the authority to execute powers of attorney (including Form 2848) on behalf
of each of the GBC Entities with respect to Tax Returns for the Pre-Merger
Taxable Period. Each party to this Agreement shall make, or shall cause its
affiliates to make, its employees and facilities available on a mutually
convenient basis to provide an explanation of any documents or information
provided hereunder.

 

(b) 1999 Audit. Without limiting the generality of Section 6.02(a) and Section
6.03, GBC agrees that it shall, and that it shall cause each GBC Entity to,
provide such information and cooperation as Lane reasonably determines shall be
reasonably necessary to allow Lane to effectively and fully contest any
assertions made by the IRS, and to respond to any document requests or other
inquiries made by the IRS, in each case arising out of or relating to the 1999
Audit including, without limitation, upon reasonable notice by Lane: (i)
providing on a timely basis to Lane all documents, Tax Returns, appraisals,
workpapers and other information as shall be requested by Lane, (ii) affording
to Lane and its Representatives all reasonable access, during normal business
hours, to all the properties, books, contracts, records and personnel of GBC and
each GBC Entity and making available to Lane or its designated Representatives
all information concerning the business and properties of GBC and each GBC
Entity, in each case as may be reasonably relevant to any of the issues raised
in, or positions asserted by either party in connection with, the 1999 Audit,
(iii) granting to Lane and/or its designated Representatives any powers of
attorney reasonably requested by Lane in connection any proceeding relating to
the 1999 Audit, and (iv) notifying Lane of any communication received from any
Tax Authority relating directly or indirectly to the 1999 Audit.

 

Section 6.03 Tax Records.

 

(a) General. Lane and GBC agree to (and to cause each of their respective
Entities to) (i) retain all Tax Returns, related schedules and workpapers, and
all material records and other documents as required under Section 6001 of the
Code and the regulations

 

 

20



--------------------------------------------------------------------------------

promulgated thereunder relating thereto existing on the date hereof or created
through the Merger Date, for a period of at least ten years following the Merger
Date and (ii) allow the other party to this Agreement, at times and dates
reasonably acceptable to the retaining party, to inspect, review and make copies
of such records, as such other party may reasonably deem necessary or
appropriate from time to time. In addition, after the expiration of such
ten-year period, such Tax Returns, related schedules and workpapers, and
material records shall not be destroyed or otherwise disposed of at any time,
unless, prior to such destruction or disposal, (A) the party proposing to
destroy or otherwise dispose of such records shall provide no less than 30 days’
prior written notice to the other party, specifying in reasonable detail the
records proposed to be destroyed or disposed of and (B) if a recipient of such
notice shall request in writing prior to the scheduled date for such destruction
or disposal that any of the records proposed to be destroyed or disposed of be
delivered to such requesting party, the party proposing the destruction or
disposal shall promptly arrange for the delivery of such requested records at
the expense of the party requesting such records.

 

(b) Failure to Comply. Notwithstanding anything in this Agreement to the
contrary, if any party fails to comply with the requirements of Section 6.02(b)
or Section 6.03(a) hereof, the party failing so to comply shall be liable for,
and shall hold the other party, harmless from, any Taxes (including penalties
for failure to comply with the record retention requirements of the Code) and
other costs resulting from such party’s failure to comply.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01 Entire Agreement; Construction. This Agreement and the Merger
Agreement, including any annexes, schedules and exhibits hereto or thereto, and
other agreements and documents referred to herein and therein, will together
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and will supersede all prior negotiations, agreements
and understandings of the parties of any nature, whether oral or written, with
respect to such subject matter. Notwithstanding any other provisions in this
Agreement to the contrary, in the event and to the extent that there is a
conflict relating to Taxes between the provisions of this Agreement and the
provisions of the Merger Agreement, the provisions of this Agreement will
control.

 

Section 7.02 Effectiveness. All covenants and agreements of the parties
contained in this Agreement shall be subject to and conditioned upon the Merger
becoming effective.

 

Section 7.03 Survival of Agreements. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the parties contained in this
Agreement will remain in full force and effect and survive the Merger Date.

 

 

21



--------------------------------------------------------------------------------

Section 7.04 ACCO. ACCO hereby absolutely, unconditionally and irrevocably
guarantees to Lane and its successors and assigns, the due and punctual payment
and performance of all obligations of GBC hereunder. The obligations of ACCO
hereunder shall not be discharged, impaired or otherwise affected by the failure
of Lane to assert any claim or demand against GBC or enforce any remedy
hereunder. Notwithstanding the foregoing, nothing in this Section 7.04 shall
create any liabilities or obligations for ACCO to the extent that GBC would not
have liability or otherwise be responsible to Lane hereunder, and ACCO shall
have the right to assert as a defense to any of its obligations hereunder any
defense that would be available to it had it duly authorized and entered into
the obligations hereunder directly.

 

Section 7.05 Dual Consolidated Losses. Lane, GBC and ACCO acknowledge that GBC
will seek to qualify the Merger for the exception to “triggering event” status
under Treas. Reg. § 1.1503-2(g)(2)(iv)(B)(1)(i). In connection with qualifying
the Merger for such exception, Lane and ACCO agree that, upon the request of
GBC, each of them (i) shall enter into a “closing agreement” (in customary form
and substance) with the IRS pursuant to Treas. Reg. § 1.1503-2(g)(2)(iv)(B)(3)
and (ii) shall take such other actions reasonably requested by GBC, provided
such other actions are necessary to qualify the Merger for such exception and do
not have any adverse impact on Lane which is not fully indemnified by GBC and
ACCO in a manner reasonably acceptable to Lane.

 

Section 7.06 Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State, without regard to
the conflicts of law principles of such State.

 

Section 7.07 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) upon confirmation of receipt if delivered by telecopy or
telefacsimile, (iii) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service or (iv) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

  (a) If to Lane to

 

Lane Industries, Inc.

1200 Shermer Rd. 4th Fl.

Northbrook, IL 60062

Fax: (847) 498-2104

Attention:   Richard Fabbrini

 

 

22



--------------------------------------------------------------------------------

with a copy to: Tom Lowry

 

and

 

Sidley Austin Brown & Wood LLP

10 South Dearborn

Chicago, Illinois 60603

Fax: (312) 853-7036

Attention:   Larry A. Barden, Esq.

           Sharp Sorensen, Esq.

 

  (b) If to GBC to

 

GBC Corporation

One GBC Plaza

Northbrook, IL 60062

Fax: (847) 291-5900

Attention:     Steven Rubin, Esq.

with a copy to:  Elizabeth Boos

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP & Affiliates

333 West Wacker Drive

Chicago, Illinois 60606

Fax: (312) 407-0411

Attention:  William Kunkel, Esq.

          Maxwell Miller, Esq.

 

  (c) If to ACCO to

 

ACCO World Corporation

300 Tower Parkway

Lincolnshire, Illinois 60069

Fax: (847) 484-4495

Attention:   President

 

Section 7.08 Consent to Jurisdiction. Each of Lane and GBC irrevocably agrees
that any legal action or proceeding with respect to this Agreement, the
transactions contemplated hereby, any provision hereof, the breach, performance,
validity or invalidity hereof or for recognition and enforcement of any judgment
in respect hereof brought by another party hereto or its successors or permitted
assigns may be brought and determined in any federal or

 

 

23



--------------------------------------------------------------------------------

state court located in the State of Delaware, and each of Lane and GBC hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the exclusive
jurisdiction of the aforesaid courts. Each of Lane and GBC hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, the
transactions contemplated hereby, any provision hereof or the breach,
performance, enforcement, validity or invalidity hereof, (a) any claim that it
is not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable laws, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

Section 7.09 Amendments. This Agreement cannot be amended, modified or
supplemented except by a written agreement executed by Lane and GBC.

 

Section 7.10 Assignment. Neither party to this Agreement will convey, assign or
otherwise transfer any of its rights or obligations under this Agreement, in
whole or in part, without the prior written consent of the other party in its
sole and absolute discretion. Any conveyance, assignment or transfer requiring
the prior written consent of the other party pursuant to this Section 6.08 which
is made without such consent will be void ab initio. No assignment of this
Agreement will relieve the assigning party of its obligations hereunder.

 

Section 7.11 Captions; Currency. The article, section and paragraph captions
herein and the table of contents hereto are for convenience of reference only,
do not constitute part of this Agreement and will not be deemed to limit or
otherwise affect any of the provisions hereof. Unless otherwise specified, all
references herein to numbered articles or sections are to articles and sections
of this Agreement and all references herein to schedules are to schedules to
this Agreement. Unless otherwise specified, all references contained in this
Agreement, in any schedule referred to herein or in any instrument or document
delivered pursuant hereto to dollars or “$” shall mean U.S. dollars.

 

Section 7.12 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances other
than those as to which it has been held invalid or unenforceable, will remain in
full force and effect and will in no way be affected, impaired or invalidated
thereby. If the economic or legal substance of the transactions contemplated
hereby is affected in any manner adverse to any party as a result thereof, the
parties will negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties.

 

 

24



--------------------------------------------------------------------------------

Section 7.13 Parties in Interest. Except for the provisions of Article IV
relating to Tax Indemnification, this Agreement is solely for the benefit of the
parties hereto and their respective Entities, and their respective successors
and permitted assigns and should not be deemed to confer upon third parties
(including any employee of Lane or GBC or of any Lane or GBC subsidiary) any
remedy, claim, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

 

Section 7.14 Schedules. All schedules attached hereto are hereby incorporated in
and made a part of this Agreement as if set forth in full herein. Capitalized
terms used in the schedules hereto but not otherwise defined therein will have
the respective meanings assigned to such terms in this Agreement.

 

Section 7.15 Waivers; Remedies. Any agreement on the part of a party hereto to
any waiver of any provision of this Agreement shall be valid only if set forth
in a written instrument signed on behalf of such party. No failure or delay by
any party hereto in exercising any right, power or privilege hereunder will
operate as a waiver thereof, nor will any waiver on the part of any party hereto
of any right, power or privilege hereunder operate as a waiver of any other
right, power or privilege hereunder, nor will any single or partial exercise of
any right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies which the parties may otherwise have at law or in equity.

 

Section 7.16 Counterparts. This Agreement may be executed in separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.

 

Section 7.17 Performance. Each party hereto will cause to be performed, and
hereby guarantees the performance of all actions, agreements and obligations set
forth herein to be performed by any subsidiary or any of such party’s Entities.

 

Section 7.18 Interpretation. Any reference to any federal, state, local, or
foreign law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. For the purposes
of this Agreement, (i) words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other gender
as the context requires, (ii) the terms “hereof “, “herein”, and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement
and (iii) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”.

 

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first hereinabove
written.

 

LANE INDUSTRIES, INC. By:  

/s/    Richard Fabbrini

--------------------------------------------------------------------------------

Name:  

Richard Fabbrini

Title:  

Senior Vice President and Chief Financial Officer

GENERAL BINDING CORPORATION By:  

/s/    Steven Rubin

--------------------------------------------------------------------------------

Name:  

Steven Rubin

Title:  

Vice President, Secretary and General Counsel

ACCO WORLD CORPORATION By:  

/s/    David D. Campbell

--------------------------------------------------------------------------------

Name:  

David D. Campbell

Title:  

Chairman, President and Chief Executive Officer

 

 

26